Citation Nr: 1548858	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred on March 29, 2012.

[The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability and, if so, whether the claim should be granted, is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 decision of a Department of Veterans Affairs (VA) Medical Center.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew in writing his appeal concerning the issue of entitlement to payment of or reimbursement for medical expenses incurred on March 29, 2012.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to payment of or reimbursement for medical expenses incurred on March 29, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing by the appellant or by his or her authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  In an October 2015 written communication, the Veteran indicated that he wished to withdraw the claim on appeal.  In an October 2015 written statement, the Veteran's representative confirmed that the Veteran wished to withdraw his current appeal of the claim for payment of or reimbursement for medical expenses.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.

ORDER

The appeal of the claim of entitlement to payment of or reimbursement for medical expenses incurred on March 29, 2012, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


